DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6, 8, 15-18 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Regarding claim 1 and 23, claim 1 has been amended to recite that device body having a conformable non-solid fill of a plurality of particles collectively forming a granular material, and claim 23 has been amended to recite that device body further including a cavity filled with a conformable non-solid fill of granular material arranged in a layer or a region, said non-solid fill configured to conform said contact surface to the person's body. The original filed disclosure does not provide sufficient support for this limitation. The examiner first notes that the disclosure states “body 18 may be formed from a solid flexible, conformable material, such as foam or gel, with cavities formed therein to form the fluid conduit” in paragraph 23. According to the instant specification, get is considered as a flexible solid and comfortable material. Paragraph 70 discloses “body 118 may be formed from a solid body of material, such as foam or gel, with the granular material embedded in the gel or foam in a cavity or cavities formed therein, such as described above, or distributed or disperse through a portion of the solid body or throughout the solid body”. Additionally, paragraph [0074] discloses “granular material 230 may be formed in or integrated into a solid body as described above.  Therefore, in one embodiment, body 218 of pad 214 may comprise a solid, but flexible conformable material pad, for example, formed from gel or foam, which is then joined with pad 114, such as by the adhesive or welding”. The examiner failed to find sufficient support for “non-solid fill” For the reason, limitation lack sufficient support in the originally filed application. 


Response to Amendment
Applicant’s arguments, see Remarks page 8, filed 12/14/2021, with respect to claim 1 and 23 under 102 (a) (1) have been fully considered and are persuasive.  The rejection has been withdrawn. However, upon further consideration, a new ground of rejection as the examiner finds the amended claim language to lack sufficient support in the original disclosure.  
Examiner note: The Applicant argument is based on the fact that the gel disclosed in Avery’s reference has slow flow or low motility as compared to conventional ger (see Page 9 of the Remark) while the instant disclosure is considering the gel or the foam to be a flexible comfortable solid material.  While the amendment overcomes the current rejection, the original disclosure failed to provide enough support. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794